DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on November 18, 2020.
Claims 1 – 10 are currently pending and have been examined. 

Information Disclosure Statement
The references provided in the Information Disclosure Statement filed on November 18, 2020 have been considered. A signed copy of the corresponding 1449 form has been included with this office action. 

Claim Objection
Claims 5 and 9 are objected to because of the following informalities:
Claims 5 and 9 contain the typographical error “a plurality of filament.” Examiner recommends amending the claims to “a plurality of filaments.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 requires “a cushion body, including at least one first thread and at least one second thread.” No materials other than threads and filaments are claimed. As threads and filaments are not generally considered “cushions” it is unclear if the structure claimed requires any components other than the threads and filaments and if so, what those components might be.
For examination purposes, the claim is interpreted to not require any additional components.
Claim 1 refers to “at least one functioned thread of the at least one first thread.” As a functioned thread has not been referred to previously, it is unclear if the functioned thread is intended to be the first thread, or if the functioned thread is a component of the first thread, along with additional components. Furthermore, it is unclear if the adjective “functioned” is only meant to distinguish the thread from the claimed first and second thread, or if it requires the thread provide some functionality and if so, what functionality that might be.
For examination purposes, the claim is interpreted to not require any functionality from the functioned thread and to encompass at least either interpretation of the relationship between the first thread and the functioned thread.
Claim 1 requires that the first thread is “woven by” a plurality of filaments and at least one rubber filament.” It is unclear what “woven by” means. One interpretation is that the first thread is a warp or weft thread and the plurality of the filaments and at least one rubber filament is the other. Another interpretation is that the first thread is woven with the filaments and the rubber filament, i.e. they are a part of the same yarn.
For examination purposes, the claim is interpreted to encompass at least either interpretation.
Claims 2 – 10 are rejected as being dependent on claim 1.
Claim 3 recites the limitation that the plurality of second threads extends “windingly.” As “windingly” does not appear to be commonly used in the textile space, it is unclear what structure is intended by this limitation. Furthermore, claims 3 and 4 requires a plurality of “wave crest portions” and “wave trough portions.” It is unclear what structural features are required to be interpreted as a “wave crest portion” and a “wave trough portion.” Additionally, woven fabrics naturally create fibers in a sinusoidal pattern as they are woven above and below the warp threads, creating “crests” and “troughs.” Therefore, it is unclear what additional structure, if any, is required by the claim.
For examination purposes, the limitations are interpreted as naturally flowing from weaving the threads and do not require any additional structure limitations.
Claims 4 and 9 are rejected as being dependent on claim 3.
Claims 5 and 9 recite that the “plurality of binding threads are woven by a plurality of filament.” Similar to the issues with claim 1 above, it is unclear what “woven by” means and whether the claimed plurality of filaments are part of the binding threads or not.
For examination purposes, the claims are interpreted to encompass at least either interpretation.
Claim 10 is rejected as being dependent on claim 5.
Claims 6, 7, 9 and 10 recite the limitation “the plurality of filaments of the at least one functioned thread.”  Claims 9 and 10 recite the limitation multiple times. As claim 1, upon which all the claims depend on, does not claim that the functioned thread comprises a plurality of filaments, there is insufficient antecedent basis for this limitation in the claim.
Claims 6, 9 and 10 recite the limitation that the tying filaments contract the rubber filaments “in a direction lateral to the first direction.” As lateral is usually in reference to a side of something, it is unclear how lateral should be interpreted as a direction and how that direction would then relate to the claimed first direction. Furthermore, the word laterally is typically used in reference to a 2-dimensional plane and it is unclear how a 2-dimensional limitation applies to a 3-dimensional object.
For examination purposes, lateral to the first direction is interpreted to encompass any direction.
Claims 7, 9 and 10 recite the limitation “each said rubber filament of the at least one functioned thread.” As claim 1, upon which all the claims depend on, does not claim that the functioned thread comprises a rubber filament, there is insufficient antecedent basis for this limitation in the claim.
Claims 7, 9 and 10 require that the “one first thread is formed by woven.” Traditionally, threads are components of woven fabrics. It is unclear how a thread can be formed “by woven” as claimed.
Claim 9 refers to “tying filaments” in lines 6 and 7. The first recitation of tying filaments is “the first thread includes a plurality of tying filaments.” The second recitation of tying filaments is “the plurality of filaments of the at least one functioned thread includes a plurality of tying filaments.” As the second recitation of tying filaments does not refer to “the tying filaments,” it is unclear if the filaments are intended to be the same filaments, different filaments or separate groups of the same filaments that are similar structurally and/or compositionally.
For examination purposes, the claims are interpreted to encompass at least any of the above interpretations.
Claims 9 and 10 recite that “the plurality of second threads is woven by a plurality of filaments.” Similar to the issues with claim 1 above, it is unclear what “woven by” means and whether the claimed plurality of filaments are part of the second threads or not.
For examination purposes, the claims are interpreted to encompass at least either interpretation.
In claim 9, lines 14 – 16, there are references to “the at least one rubber filament” and “the rubber filament.” However, earlier in the claim there is a “said rubber filament” and “said rubber filament of the at least one functioned thread.” It is unclear which rubber filament is being referred to in lines 14 – 16 and if all mentions of the rubber filament in the claim are referring to the same filament or not. Similar issues are present in claim 10.
For examination purposes, the claims are interpreted to encompass at least an interpretation wherein all references to the rubber filament refer to the same filament.
Claim 10 requires that “the plurality of second threads extend obliquely relative to the first direction.” The word obliquely is typically used in reference to a 2-dimensional plane and it is unclear how a 2-dimensional limitation applies to a 3-dimensional object.
For examination purposes, obliquely to the first direction is interpreted to encompass any direction.
Claim 10 requires that the second threads are interlaced with and between the plurality of first threads. It is unclear how threads can both be “interlaced with,” which is interpreted as meaning combined with, and also “between” which is interpreted as separate and in the middle of.
Claim 10 claims that parts of the second threads are “crossly overlapped.” As an “overlap” suggests an extension beyond components, it is unclear if the word “crossly” is mean to require a particular type of overlap or if it is naturally present in threads that overlap as they will pass each other in some way.
For examination purposes, the claims are interpreted to not require any structural limitations beyond the overlap.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 4, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paton (US20180250549A1).
As per claim 1, Paton teaches:
A yoga mat (Abstract: An anti-slip rug comprising a fabric weave including a weft and a warp.)
The mat including a cushion body including at least one first thread and at least one second thread, the at least one functioned thread of the at least one first thread being woven by a plurality of filaments and at least one rubber filament (The weft threads of the woven fabric are interpreted as reading on the claimed “at least one first thread” and the warp threads are interpreted as reading on the claimed “at least one second thread.” The weft threads include one or more fibers or threads ([0024]) and anti-slip ridges are woven as part of the weft ([0032]). The anti-slip material is comprised of rubber strands or threads ([0039]). Therefore, the first threads contains at least two threads, the claimed rubber filament and the other weft threads and the combination of threads is interpreted on reading on the claimed “at least one functioned thread” as claimed. Per the indefinite issues provided above, the limitation of a “cushion body” is interpreted as not requiring any structure other than the claimed first and second thread.)
The at least one rubber filament being at least partially exposed on an outer surface of the at least one functioned thread (Claim 20: “An anti-slip yoga rug comprising a fabric weave including a weft and a warp; a topside grip woven into the fabric weave, the top-side grip including an anti-slip material, at least a portion of the anti-slip material generally exposed on a top-side of the fabric weave.” As the rubber thread is the anti-slip material, the rubber filament of Paton is exposed on the outer surface of the at least one functioned thread as claimed.)
As per claim 2, Paton teaches:
Wherein the at least one first thread includes a plurality of first threads and the at least one second thread includes a plurality of second threads (The first threads are interpreted as the weft threads of the woven fabric and the second threads are interpreted as the warp threads of the woven fabric. As the fabric consists of multiple warp and weft threads, it would naturally follow that there are a plurality of first threads and a plurality of second threads as claimed.)
The plurality of first threads extends along a first direction and the plurality of second threads extends along a direction non-parallel to the first direction (Fig. 2 shows a woven fabric where the warp and weft threads are woven perpendicularly to each other, and therefore the plurality of second threads extends along a direction non-parallel to the first direction as claimed.)
As per claims 3 and 4, since the fabric of Paton is a woven fabric, and due to the indefiniteness issues provided above, the fabric of Paton is interpreted as reading on the claimed limitations because the claimed limitations are interpreted as naturally resulting from a woven fabric.
As per claim 7, Paton teaches:
Wherein the at least one first thread is formed by woven, each said rubber filament of the at least one functioned thread is tied by part of the plurality of filaments of the at least one functioned thread so as to form a non-flat structure of an outer surface of the cushion body (As shown in Fig. 3 
    PNG
    media_image1.png
    176
    202
    media_image1.png
    Greyscale
the rubber filaments, indicated by 315 are woven into the fabric. The other weft filaments are interpreted as “tying” the rubber filaments as claimed, resulting in the claimed non-flat structure of the outer surface.)
As per claim 8, Paton teaches:
Wherein the at least one rubber filament is in stretched state and woven with the plurality of filaments of at least one functioned threads (As the rubber filaments are woven, they are interpreted as being under at least some tension and therefore in stretched state as claimed. As shown in Fig. 3 above, the anti-slip material, represented by 315 is woven into the fabric and is therefore woven with the weft threads as claimed.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Paton (US20180250549A1) as applied to claims 1 - 4, 7 and 8 above and further in view of Lin (US20190106815A1).
As per claim 5, Paton teaches that the woven yoga rug can comprise multiple plies ([0024]). Paton does not teach:
The yoga mat further including a plurality of binding threads
Wherein the plurality of binding threads are arranged in intervals and woven with the plurality of first threads and the plurality of second threads
The plurality of binding threads are woven by a plurality of filament
The plurality of binding threads extends in the first direction
Lin teaches a woven textile including at least two independent woven layers ([0010]). These layers are bound by a binding thread ([0010]). The binding thread weaves and fixes the layers in relation to each other ([0017]). As the thread weaves the layers, it is interpreted as being woven by the plurality of filaments as claimed, wherein the plurality of filaments is the warp and weft filaments of the woven fabric. The binding threads, indicated by 13 are shown in Fig. 1 to occur at regular intervals in the weft direction of the fabric, which corresponds to the claimed first direction. 
    PNG
    media_image2.png
    648
    384
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a multiple ply yoga rug of Paton to weave a plurality of binding threads arranged at regular intervals extending in the first direction as claimed, motivated by a desire to predictably fix the layers in relation with each other, as taught by Lin ([0017]).

Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. US20050192158A1, US20090297811A1, and US8631833B2 all teach non-slip exercise mats that can contain rubber fibers and could be used in a prior art rejection against the claims as currently presented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNA N CHANDHOK/Examiner, Art Unit 1789                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789